DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 4-10, 13-19, 22-25 and 28-34 are still pending in this application. This office action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7, 10, 13-16,  19, 25, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(2017/0317731) in view of  Gallacher et al. (hereinafter Gallacher)(US 2016/0353424) and Chun (hereinafter Chun)(US 2011/0026627).
Regarding claim 1, Chen teaches a method, comprising: transmitting, by a user equipment (UE), a UE capability information that indicates support for receiving a mid-amble demodulation reference signal (DMRS), within a slot, wherein the UE capability information further indicates a latest mid-amble symbol position within the slot that the UE can support for the mid-amble DMRS(P[0106-0110; P[0110], terminal processing capabilities; calculating capability of the terminal to recommend a transmitting subrame postion of reference signal;  also 
Chen did not teach specifically receiving, by the UE, a transmission including a transmitted slot having the mid-amble DMRS, wherein the mid-amble DMRS is at a mid-amble symbol position within the transmitted slot that is determined based at least in part on transmitting the UE capability information. However, Gallacher teaches in an analogous art receiving, by the UE, a transmission including a transmitted slot having the mid-amble DMRS, wherein the mid-amble DMRS is at a mid-amble symbol position within the transmitted slot that is determined based at least in part on transmitting the UE capability information(P[0066], location of the DMRS resources amy be signaled to the UE; UE with IC Capability may be signaled regarding specific location of the DMRS). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of receiving, by the UE, a transmission including a transmitted slot having the mid-amble DMRS, wherein the mid-amble DMRS is at a mid-amble symbol position within the transmitted slot that is determined based at least in part on transmitting the UE capability information in order to have efficient management of resources.
The combinations of Chen and Yang did not teach specifically  a mid-amble reference signal, in addition to a preamble within a slot; and receiving, by the UE, a transmission including a transmitted slot having the preamble and the mid-amble, wherein the preamble is at a preamble symbol position within the transmitted slot, and wherein the mid-amble is at a  mid-
Regarding claim 4, the combination of Chen, Gallacher and Chun teaches the method of claim 1, wherein the UE capability information facilitates identification of the mid-amble symbol position based on a certain symbol of the slot(Chen: P[0110], considered calculation capability of the terminal to recommend a transmitting a subframe position of reference signal).
Regarding claim 5, the combination of Chen, Gallacher and Chun teaches the method, wherein receiving the transmitted slot includes receiving the transmitted slot having the mid-amble DMRS at the certain symbol(Chun: P[0083]; Fig, 7-8). 
Regarding claim 6, the combination of Chen, Gallacher and Chun teaches the method, wherein receiving the transmitted slot includes receiving the transmitted slot having the mid-
Regarding claim 7, the combination of Chen, Gallacher and Chun teaches the method, further comprising receiving a network-selected mid- amble position indication identifying the midamble symbol position within the slot, prior to the certain symbol, at which the mid-amble is DMRS transmitted (Chun: P[0083], Fig. 7-8).  
Claims 13-16 are rejected for the same reason as set forth in claims 4-7 respectively. 
Claim 10, 19 and 25 are rejected for the same reason as set forth in claim 1.
Regarding claim 31, the combination of Chen, Gallacher and Chun teaches further comprising determining the mid-amble symbol position based at least in part on transmitting the UE capability information and a last downlink symbol of a physical downlink shared channel (PDSCH) within the slot(Gallacher: P[0096], PSDSCH channel; Chen: P[0110-0111]; terminal may recommend configuration information corresponding to a reference signal to a base station; calculation capability of the terminal to recommend a configuration information; Chun: P[0062]; P[0066]).  
Claims 32-34 are rejected for the same reason as set forth in claim 31.
Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)( 2017/0317731) in view of  Gallacher et al. (hereinafter Gallacher)(US 2016/0353424) and Chun (hereinafter Chun)(US 2011/0026627) and Sun et al. (hereinafter Sun)(US 20150124638).
Regarding claim 9, the combination of Chen, Gallacher and Chun teaches all the particulars of the claim except the method, wherein the UE capability information, comprises transmitting the UE capability information, using at least one of static signaling, semi-static 
Claim 18 is rejected for the same reason as set forth in claim 9.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Chen et al. (hereinafter Chen)( 2017/0317731) in view of  Gallacher et al. (hereinafter Gallacher)(US 2016/0353424) and Chun (hereinafter Chun)(US 2011/0026627) and Yi et al. (hereinafter Yi)(US 20150304080).
Regarding claim 8, the combination of Chen, Gallacher and Chun teaches all the particulars of the claim except the method of claim 1, further comprising performing non-causal channel estimation using both the preamble and the mid-amble. However, Yi teaches in an analogous art further comprising performing non-causal channel estimation using both the preamble and the mid-amble (P[0220], CRS and the DM-RS may be simultaneously used for channel estimation). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method further comprising performing non-causal channel estimation using both the preamble and the mid-amble in order to have improved channel estimation.
Claim 17 are rejected for the same reason as set forth in claim 8.
Claims 22-24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Chen et al. (hereinafter Chen)( 2017/0317731) in view of  Gallacher et al. (hereinafter Gallacher)(US 2016/0353424), Chun (hereinafter Chun)(US 2011/0026627) and Tazeh et al. (hereinafter Tazeh)(US 2011/0200018).
Regarding claim 22, the combination of Chen, Gallacher and Chun teaches the method wherein the mid-amble position is different from the mid-amble position indication received from the UE(Chun: P[0062]; P[0066]; Yang: abstract, DMRS), Yang-1 in view of Yang and Chun id not teach specifically wherein the mid-amble position is derived based on the UE capability information, or both. However, Tazeh teaches in an analogous art wherein the mid-amble position is derived based on the UE capability information, or both (P[0070], reference signal RS on symbols 2 and 6 for UE with high mobility and RS on 1 and 5 to UE with low mobility).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method wherein the mid-amble position is derived based on the UE capability information, or both in order to have improved channel estimation.
Regarding claim 23, Tazeh further teaches the method of claim 22, wherein the mid-amble position occurs before the mid-amble position indication received from the UE, or a determined mid-amble position derived based on the UE capability information, or both(Chun: P[0062]; P[0066]; Yang: abstract, DMRS;P[0070], reference signal RS on symbols 2 and 6 for UE with high mobility and RS on 1 and 5 to UE with low mobility).  
Regarding claim 24, Tazeh further teaches the method of claim 19, further comprising transmitting, to the UE, a network-selected mid-amble position indication identifying the mid-amble position as determined based at least in part on at least one of the mid-amble position 
Claims 28-30 are rejected for the same reason as set forth in claims 22-24 respectively.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive.
Applicant argues that claim 1 reciting that the UE capability informationindicates the UE capability to receive "a mid-amble demodulation reference signal (DMRS) addition to a preamble DMRS, within a slot." In other words, the capability information itself indicates support for receiving both the mid-amble DMRS and the preamble DMRS in the slot. Neither Chen nor Chun, when taken alone or in combination, disclose or suggest at least such aspects of the UE capability information.
In response Examiner respectfully requests the applicant to provide the citation for the claimed limitation” where in the specification the claim limitation the capability information itself indicates support for receiving both the mid-amble DMRS and the preamble DMRS in the slot”
Applicant argues that there is no disclosure or suggestion that this delay indicates support for receiving the reference signal "in addition to a preamble DMRS, within a slot.". 
Examiner respectfully submits that Chun teaches art a mid-amble reference signal, in addition to a preamble within a slot; and receiving, by the UE, a transmission including a transmitted slot having the preamble and the mid-amble, wherein the preamble is at a preamble symbol position within the transmitted slot, and wherein the mid-amble is at a  mid-
Applicant argues(Page 11),Moreover, even if Chen and Chun could be combined to teach the existence of two reference signals within a slot, which is not admitted as explained above, there is no disclosure or suggestion as to why the configuration information in Chen would or even would need to be transmitted for both the reference signal in Chen and the signal in Chun. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chun teaches a mid-amble reference signal, in addition to a preamble within a slot. Chen teaches the mid-amble position that is based on the UE processing capability information and could be beneficial for a time varying channel.
Applicant argues that (Page 12)Chen only discloses a reference signal delay relative to a trigger signaling subframe and "recommend a transmitting subframe position of a non-periodic reference signal," and as such, fails to disclose or suggest "a latest mid-amble symbol position within the slot," as recited in amended independent claim 1.
In response examiner respectfully submits that Gallacher teaches receiving, by the UE, a transmission including a transmitted slot having the mid-amble DMRS, wherein the mid-amble .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647